DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Yam on 3/10/2021.

The application has been amended as follows: 

29.  (Proposed Amended)  [[The]] A photoelectric conversion device comprising:
a first substrate in which a plurality of blocks each including a plurality of photoelectric converters are arranged so as to form a plurality of columns and a plurality of rows; and
a second substrate in which at least a part of a processing circuit for reading out signals from the plurality of photoelectric converters of each of the plurality of blocks is arranged,
wherein the processing circuit is configured to drive a plurality of driving signal lines for driving the plurality of photoelectric converters of each of the plurality of blocks,
the plurality of driving signal lines include a plurality of first signal lines each arranged in the first substrate and commonly assigned to at least two blocks arranged in a row direction of the plurality of blocks and a plurality of second signal lines each assigned to photoelectric converters arranged in one row in one block of the plurality of blocks, but not assigned to other photoelectric converters in the one block, 
the processing circuit includes a plurality of transmission lines and a plurality of selection circuits each corresponding to one second signal line of the plurality of second signal lines, each of the plurality of selection circuits being configured to select one driving signal from a plurality of driving signals supplied to the plurality of transmission lines, and supplies the selected driving signal to a corresponding second signal line of the plurality of second signal lines,
the plurality of blocks each include a plurality of unit circuits, and each unit circuit includes a photoelectric converter and a comparator circuit configured to compare a signal corresponding to charges generated in the photoelectric converter with a comparison signal, and
each of the second signal lines includes a comparison signal line configured to transmit the comparison signal.  
Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, 20, and 29, the prior art of record fails to disclose the plurality of second signal lines each individually assigned to photoelectric converters arranged in one row in one block of the plurality of blocks, but not assigned to other photoelectric converters in the one block.
Regarding claims 2-18, 21-28, and 30-36, they depend from one of claims 1, 19, 20, and 29 and are therefore allowable for the same reasons as stated above (see claims 1, 19, 20, and 29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/13/2021